Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 1 of 11

 

 

Approved:
Benjamin A. Gianforti
Assistant United States Attorney
20 MJ 7305
Before: THE HONORABLE PAUL E. DAVISON
United States Magistrate Judge
Southern District of New York
eee ee ee ~--+--+x
UNITED STATES OF AMERICA : SEALED COMPLAINT
- We 7 : Violations of
18 U.S.C. §§ 922 (a),
JASON BROWN, :  922(k}, 924(c) and 21
U.S.C. § 841 (b) (1) (C)
Defendant. COUNTY OF OFFENSE:
WESTCHESTER
ee ee eB LLL -~---x

SOUTHERN DISTRICT OF NEW YORK, ss.:

RICHARD RISTEEN, being duly sworn, deposes and says that
he is a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”), and charges as follows:

COUNT ONE
(Firearms Trafficking)

1. On or about June 5, 2019, in the Southern District of
New York and elsewhere, JASON BROWN, the defendant, not being a
licensed importer, licensed manufacturer, and licensed dealer of
firearms within the meaning of Chapter 44, Title 18, United
States Code, would and did willfully and knowingly engage in the
business of dealing in firearms, and in the course of such
business would and did ship, transport, and receive firearms in
interstate and foreign commerce, to wit, BROWN sold a Mossberg
500A 12-gauge shotgun, which previously had been shipped and
transported in interstate and foreign commerce.

(Title 18, United States Code, Section 922(a) (1) (A).)

 
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 2 of 11

COUNT TWO
{Firearms Trafficking)

2. On or about June 5, 2019, in the Southern District of
New York and elsewhere, JASON BROWN, the defendant, not being a
licensed importer, licensed manufacturer, and licensed dealer of
firearms within the meaning of Chapter 44, Title 18, United
States Code, would and did willfully and knowingly engage in the
business of dealing in firearms, and in the course of such
business would and did ship, transport, and receive firearms in
interstate and foreign commerce, to wit, BROWN sold a .40
caliber Glock model 27 Gen 4, which previously had been shipped
and transported in interstate and foreign commerce.

(Title 18, United States Code, Section 922 (a) (1) (A).)

COUNT THREE
{Firearms Trafficking)

3. On or about October 16, 2019, in the Southern District
of New York and elsewhere, JASON BROWN, the defendant, not being
a licensed importer, licensed manufacturer, and licensed dealer
of firearms within the meaning of Chapter 44, Title 18, United
States Code, would and did willfully and knowingly engage in the
business of dealing in firearms, and in the course of such
business would and did ship, transport, and receive firearms in
interstate and foreign commerce, to wit, BROWN sold a Hawk model
H&R Pardner Pump 12-gauge shotgun, which previously had been
shipped and transported in interstate and foreign commerce.

(Title 18, United States Code, Section 922 (a) (1) {A))

COUNT FOUR
{Possession of a Defaced Firearm)

4. On or about October 16, 2019, in the Southern District
of New York and elsewhere, JASON BROWN, the defendant, knowingly
did possess a firearm which had the importer's and
manufacturer's serial number removed, obliterated, and altered,
to wit, a Hawk model H&R Pardner Pump 12-gauge shotgun, which
had previously been shipped and transported in interstate and
foreign commerce. -

(Title 18, United States Code, Sections 922(k))

 
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 3 of 11

COUNT FIVE
(Firearms Trafficking)

5. °-On or about October 29, 2019, in the Southern
District of New York and elsewhere, JASON BROWN, the defendant,
not being a licensed importer, licensed manufacturer, and
licensed dealer of firearms within the meaning of Chapter 44,
Title 18, United States Code, would and did willfully and
knowingly engage in the business of dealing in firearms, and in
the course of such business would and did ship, transport, and
receive firearms in interstate and foreign commerce, to wit,
BROWN sold a .22 caliber Savage Arms model Savage 62 rifle,
which previously had been shipped and transported in interstate
and foreign commerce.

{Title 18, United States Code, Section 922(a) (1) (A).)

COUNT_SIX
{Firearms Trafficking)

6. On or about June 23, 2020, in the Southern District of
New York and elsewhere, JASON BROWN, the defendant, not being a
licensed importer, licensed manufacturer, and licensed dealer of
firearms within the meaning of Chapter 44, Title 18, United
- States Code, would and did willfully and knowingly engage in the
business of dealing in firearms, and in the course of such
business would and did ship, transport, and receive firearms in
interstate and foreign commerce, to wit, BROWN sold a .762
caliber Romarm/Cugir model WASR-10 rifle, a .32 caliber Keltec
model P32 pistol, a .38 caliber Taurus model 85 revolver, and a
.357 caliber Taurus model 605 Protector Poly revolver, all of
which previously had been shipped and transported in interstate
and foreign commerce. ,

(Title 18, United States Code, Section 922{a) (1) {(A).)

COUNT SEVEN
(Firearms Trafficking)

7. On or about July 2, 2020, in the Southern District of
New York and elsewhere, JASON BROWN, the defendant, not being a
licensed importer, licensed manufacturer, and licensed dealer of
firearms within the meaning of Chapter 44, Title 18, United
States Code, would and did willfully and knowingly engage in the
business of dealing in firearms, and in the course of such
business would and did ship, transport, and receive firearms in
interstate and foreign commerce, to wit, BROWN sold a .45

 
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 4 of 11

caliber Rock Island model 1911Al1 pistol and a 9mm Ruger model
RS9 pistol, both of which previously had been shipped and
transported in interstate and foreign commerce.

(Title 18, United States Code, Section 922 (a) (1) (A).)

COUNT EIGHT
{Narcotics Distribution)

8, On or about July 2, 2020, in the Southern District of
New York, JASON BROWN, the defendant, intentionally and
knowingly distributed and possessed with intent to distribute a
controlled substance.

9. The controlled substance that JASON BROWN, the
defendant, distributed and possessed with intent to distribute
contained a detectable amount of methamphetamine, in violation
of Title 21, United States Code, Section 841(b){1)(C).

(Title 21, United States Code, Sections 812, 841(a) (1), and
841 (b) (1) (C).)

COUNT NINE
(Use of a Firearm)

10. On or about July 2, 2020, in the Southern District of
New York and elsewhere, JASON BROWN, the defendant, during and
in relation to a drug trafficking crime for which he may be
prosecuted in a court of the United States, namely, the
narcotics distribution charged in Count Eight of this Complaint,
knowingly did use and carry a firearm, and, in furtherance of
such a crime, did possess a firearm.

(Title 18, United States Code, Sections 924 (c} (1) (A) (i).)

The bases for my knowledge and for the foregoing charges
are, in part, as follows:

il. I have been a Special Agent with the ATF since 2017.
I am one of the law enforcement agents with primary.
responsibility for this investigation. This affidavit is based
upon my own observations, my conversations with other law
enforcement agents and others, and my examination of reports and
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the

 
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 5 of 11

actions, statements and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

12. Based on my involvement in this investigation,
including direct surveillance, my conversations with a
confidential informant (the “CI”!) and other law enforcement
officers who were directly involved in the events described
below, and my review of reports and records, JI have learned the
following:

a. With the assistance of the CI, the ATF and the
Yonkers Police Department (the “YPD”) have conducted six
controlled purchases of firearms from JASON BROWN, the
defendant, on or about October 1, 2018, June 5, 2019, October
16, 2019, October 29, 2019, June 23, 2020, and July 2, 2020.
During the controlled purchase on or about July 2,. 2020, BROWN
also sold the CI a quantity of methamphetamine.

b. As described in more detail below, during each of
the controlled purchases except for the controlled purchase on
or about June 5, 2019, the CI was searched for contraband before
and after the purchase.? The CI was outfitted with an
audio/video transmitter and recording device for all of the
controlled purchases. After completing each purchase, the CI
turned over the items he/she purchased from BROWN to law
enforcement. I was present for all of the controlled purchases.

Cc. After the first controlled purchase on or about
October 1, 2018, another member of law enforcement showed the CI
a picture of BROWN from a New York State Department of Motor
Vehicles (“DMV”) database. The CI confirmed that the individual

 

1 The CI has been working as a paid informant for the ATF since
approximately 2017. He has been paid approximately $2,600 in
connection with this investigation. The CI has a prior
misdemeanor conviction for criminal possession of a controlled
substance in the seventh degree. The information that the CI
has provided in connection with this investigation has proven
reliable, and has been independently corroborated by other
evidence.

2 With respect to the controlled purchase on or about June 5,
2019, I and the other investigating agents inadvertently failed
to search the CI for contraband.

5

 
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 6 of 11

in the picture was the same individual who had sold him/her the
firearms described below.

d. These six controlled purchases are described in
greater detail below. I conducted physical surveillance during
each of these controlled purchases. I have also reviewed the

audio and video recordings the CI made of these controlled
purchases. Additionally, I was present when the CI met with
members of law enforcement at the end of each of these
controlled purchases to de-brief, and personally observed the CI
produce to members of law enforcement the firearms, narcotics,
and other items purchased from BROWN.

October 1, 2018: Mossberg 500A 12-gauge shotgun

e. On or about September 26, 2018 and over the
ensuing days, the CI contacted BROWN at the direction of law
enforcement to arrange for the purchase of a firearm.
Ultimately, BROWN directed the CI to meet him at an address on
McLean Avenue in Yonkers on or about October 1, 2018. These
conversations between the CI and BROWN were recorded.

£. On or about October 1, 2018, I and other members
- of law enforcement met with the CI in Yonkers to carry out the
controlled purchase of a firearm from BROWN. The CI was
provided with approximately $350 in buy money.

g. At approximately 12:30 PM, I and other members of
law enforcement set up surveillance at 32 Tibbetts Road, which I
believe to be BROWN’s current residence in Yonkers based on the
controlled purchases described herein and the results of a
public records search I conducted using a law enforcement
database (the “Brown Residence”). During the course of their
surveillance, I and other members of law enforcement were able
to identify BROWN based on the DMV photograph described above.

h. At approximately 12:50 PM, the CI arrived at the
address on McLean Avenue and contacted BROWN to let him know
that he/she had arrived. At approximately 12:57 PM, BROWN left
32 Tibbetts Road and drove to McLean Avenue. Upon arriving,
BROWN contacted the CI and directed the CI to follow him.
Shortly thereafter, BROWN and the CI pulled into the driveway of
the Brown Residence. BROWN and the CI got out of their vehicles
and walked towards a detached garage in the rear of the property
{the “Garage”).

i. Once they were inside the Garage, BROWN pulled
out an unloaded shotgun and handed it to the CI along with some

6

 
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 7 of 11

ammunition. Thereafter, the CI and BROWN got into the CI's
vehicle, where the CI provided BROWN with approximately $350 for
the shotgun and ammunition.

i. After the transaction was complete, The CI left
the area and met up with me and other members of law enforcement
to turn over the purchased items, audio/video transmitter, and
recordings.

k. Based on a later examination of the firearm by
another Special Agent with the ATF, I have learned that the
firearm that the CI purchased from BROWN was a Mossberg 500A 12-
gauge shotgun that was manufactured in Connecticut.

June 5, 2019: .40 Caliber Glock Model 27 Gen 4

1. On or about June 4, 2019, BROWN contacted the CI
to arrange for the sale of a firearm at the Brown Residence the
next day, June 5, 2019. On or about June 5, 2019, at
approximately 9:50 AM, I and other members of law enforcement
met with the CI in Yonkers to carry out the controlled purchase
of a firearm from BROWN. The CI was provided with approximately
$1,200 in buy money.

m. At approximately 10:20 AM, the CI left the
staging area and headed to the Brown Residence. At
approximately 10:31 AM, the CI arrived at the Brown Residence
and went into the Garage with BROWN. At that point, BROWN sold
the CI a pistol, ammunition (including a thirty-one round high-
capacity magazine), and a ballistic vest for approximately
$1,100.

n. The CI then left the Brown Residence and met up
with me and other members of law enforcement to turn over the
purchased items, audio/video transmitter, and recordings.

Oo. Based on a later examination of the firearm by
another Special Agent with the ATF, I have learned that the
firearm that the CI purchased from BROWN was a .40 caliber Glock
model 27 Gen 4 that was manufactured in either the state of
Georgia or Austria.

October 16, 2019: Hawk Model H&R Pardner Pump 12-Gauge Shotgun

p. On or about October 15, 2019, BROWN contacted the
CI to arrange for the sale of a firearm at the Brown Residence
the next day, October 16, 2019. On or about October 16, 2019,
at approximately 10:00 AM, I and other members of law

 
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 8 of 11

enforcement met with the CI in Yonkers to carry out the
controlled purchase of a firearm from BROWN. The CI was
provided with approximately $400 in buy money.

q. At approximately 10:50 AM, the CI left the
staging area and headed to the Brown Residence. At
approximately 10:59 AM, the CI arrived at the Brown Residence
and went into the Garage with BROWN. At that point, BROWN sold
the CI a shotgun and ammunition for approximately $400. BROWN
noted to the CI that he (BROWN) had defaced the serial number of
the shotgun.

r. Shortly thereafter, the CI left the Brown
Residence and met up with me and other members of law
enforcement to turn over the purchased items, audio/video
transmitter, and recordings.

s. Based on a later examination of the firearm by
another Special Agent with the ATF, I have learned that the
firearm that the CI purchased from BROWN was a Hawk model Hé&R
Pardner Pump 12-gauge shotgun with a defaced serial number that
was manufactured in China.

October 29, 2019: .22 Caliber Savage Arms Model Savage 62 Rifle

t. On or about October 28, 2019, BROWN contacted the
CI to arrange for the sale of a firearm at the Brown Residence
the next day, October 29, 2019. On or about October 29, 2019,
at approximately 9:58 AM, I and other members of law enforcement
met with the CI in Yonkers to carry out the controlled purchase
of a firearm from BROWN. The CI was provided with approximately
$300 in buy money.

u. At approximately 10:22 AM, the CI left the
staging area and headed to the Brown Residence. At
approximately 10:30 AM, the CI arrived at the Brown Residence
and went into the Garage with BROWN. At that point, BROWN sold
the CI a rifle, ammunition, and a black combat knife.

ve Shortly thereafter, the CT left the Brown
Residence and met up with me and other members of law
enforcement to turn over the purchased items, audio/video
transmitter, and recordings.

Ww. Based on a later examination of the firearm by
another Special Agent. with the ATF, I have learned that the
firearm that the CI purchased from BROWN was a .22 caliber

 
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 9 of 11

Savage Arms model Savage 62 rifle manufactured in Canada.
June 23, 2020: Multiple Firearms

x. On or about June 20, 2020, the CI and BROWN
arranged for another sale of firearms on or about June 23, 2020
at the Brown Residence. On or about June 23, 2020, at
approximately 10:20 AM, I and other members of law enforcement
met with the CI in Yonkers to carry out the controlled purchase
from BROWN. The CI was provided with approximately $5,000 in
buy money.

y. At approximately 10:38 AM, the CI left the
staging area and headed to the Brown Residence. At
approximately 10:47 AM, the CI arrived at the Brown Residence.
At this point, the audio/video transmitter stopped working.

Ze Based on my de-brief with the CI following the
controlled purchase, I know that, after the CI arrived at the
Brown Residence, BROWN led the CI into the basement, where BROWN
had laid out the firearms, ammunition, and other items that the
CI was to purchase. The CI gave BROWN approximately $5,000 for
the firearms, ammunition, and other items.

aa. Shortly thereafter, the CI left the Brown
Residence and met up with me and other members of law
enforcement to turn over the purchased items, audio/video
transmitter, and recordings.

bb. Based on a later examination of the firearms by
another Special Agent with the ATF, I have learned that the CI
purchased the following firearms from BROWN:

1. a .762 caliber Romarm/Cugir model WASR-10 rifle
manufactured in Romania;

ii. a .32 caliber Keltec model P32 pistol
manufactured in Florida;

Lili. a .38 caliber Taurus model 85 revolver
manufactured in Brazil; and

iv. a .357 caliber Taurus model 605 Protector Poly
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 10 of 11

revolver manufactured in Florida.?
July 2, 2020: Multiple Firearms and Methamphetamine

ec. On or about June 29, 2020, the CI and BROWN
arranged for a sale of firearms and methamphetamine on or about
July 2, 2020 at the Brown Residence. On or about July 2, 2020,
at approximately 10:55 AM, I and other members of law
enforcement met with the CI in Yonkers to carry out the
controlled purchase from BROWN. The CI was provided with
approximately $5,000 in buy money. ,

dd. At approximately 11:16 AM, the CI left the
staging area and headed to the Brown Residence. At
approximately 11:24 AM, the CI arrived at the Brown Residence
and went into the Garage with BROWN, where the CI was introduced
to an unidentified black male who called himself “Jay.” At that
point, BROWN sold the CI the firearms, ammunition (including a
100-round drum magazine), and other items for approximately
$4,000 and approximately 20.3 grams of a white substance that
later field tested positive for the presence of methamphetamine
for approximately $1,000.

ee. Shortly thereafter, the CI left the Brown
Residence and met up with me and other members of law
enforcement to turn over the purchased items, audio/video
transmitter, and recordings.

ff. Based on a later examination of the firearms by
another Special Agent with the ATF, I have learned that the CI
purchased the following firearms from BROWN:

i. a .45 caliber Rock Island model 1911Al1 pistol
manufactured in the Philippines; and

ii. a 9mm Ruger model RS9 pistol manufactured in
Arizona.4

13. Based on my conversations with another ATF agent who
checked ATF databases, I know that from on or about October 1,

 

3 BROWN also sold the CI a .223 caliber Anderson Manufacturing
model AM-15 rifle for which an interstate nexus has not yet been
determined.

4 BROWN also sold the CI a .223 caliber Anderson Manufacturing
model AM-15 pistol for which an interstate nexus has not yet
been determined.

10
Case 7:20-mj-07305-UA Document 2 Filed 07/13/20 Page 11 of 11

2018 to on or about July 2, 2020, JASON BROWN, the defendant,
was not a licensed firearms dealer, importer, and manufacturer.

WHEREFORE, deponent respectfully requests that a warrant be

issued for the arrest of JASON BROWN, the defendant, and that he
be arrested and imprisoned or bailed, as the case may be.

és/ Richard Risteen (known to Court)

 

RICHARD RISTEEN.

Special Agent

Bureau of Alcohol, Tobacco,
Firearms, & Explosives

Sworn to me through the transmission of this
Affidavit by reliable electronic means, pursuant to

Federal Rules of Criminal Procedure 41(d)(3} and 4.1
On: 7/13/20 via FaceTime

(7 iO

THE HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

11
